The elements of these crimes do not coincide. One requires proof of recklessness, while the other does not. One requires proof of a misdemeanor, while the other does not. Particularly where, as here, the involuntary manslaughter charge may be supported by the driving while under suspension misdemeanor, it is entirely possible that a person may be proved guilty of involuntary manslaughter without having at the same time been proved guilty of the less serious crime of aggravated vehicular homicide. The legislative intent is made clear by the establishment of separate crimes having different, separate and distinct elements. The defendant may be sentenced for both crimes.